— In a hybrid (1) proceeding pursuant to CPLR article 78 to review two determinations of the respondent Commissioner of the New York State Department of Social Services, both dated February 12, 1988, and made after fair hearings, which, inter alia, confirmed the determinations of the respondent Commissioner of the Suffolk County Department of Social Services to deny energy assistance to the petitioners because both of them shared a single utility meter with other residents, and (2) action, inter alia, for a judgment declaring the "Multiple Dwelling Restriction” in Administrative Directive 86 ADM-11A and 18 NYCRR 352.5 (b) (1) invalid, the petitioners-plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Hand, J.), dated July 7, 1989, which, inter alia, in effect, dismissed the hybrid proceeding and action, and, as limited by their brief, from so much of an order of the same court, dated October 26, 1989, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the judgment is dismissed, as it was superseded by the order, made upon reargument; and it is further,
Ordered that the order is modified, on the law, by (1) deleting the provision thereof which adhered to the original determination with respect to the first, second, third, fourth, *162fifth, seventh, eighth, and ninth decretal paragraphs of the judgment and substituting therefor a provision deleting those decretal paragraphs of the judgment, (2) deleting the provision thereof which adhered to the original determination with respect to the sixth decretal paragraph of the judgment and substituting therefor a provision deleting the word "denied” therefrom and substituting therefor the word "granted”, and (3) adding a provision declaring that the respondents’ practice and policy of denying energy assistance to applicants or recipients of Public Assistance or Supplemental Security Income due to the "Multiple Dwelling Restriction” contained in Administrative Directive 86-ADM-ll-A and 18 NYCRR 352.5 (b) (1) violates Social Services Law § 131-s; as so modified, the order is affirmed insofar as appealed from, the matter is remitted to (1) the Supreme Court, Suffolk County, for the entry of an appropriate amended judgment, and (2) the Suffolk County Department of Social Services to determine the amount of energy assistance due and owing to the petitioners-plaintiffs; and it is further,
Ordered that the appellants are awarded one bill of costs, payable by the respondent State Commissioner.
The petitioners-plaintiffs’ arguments herein are the same arguments raised in Matter of Robinson v Perales (166 AD2d 594) wherein this court held that the "Multiple Dwelling Restriction” contained in Administrative Directive 86-ADM-ll-A and 18 NYCRR 352.5 (b) (1) violated Social Services Law § 131-s. Accordingly, we find the Robinson case controlling at bar and dispositive of this appeal. Lawrence, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.